Title: To Alexander Hamilton from Joseph Whipple, 15 December 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, December 15, 1791. “Mr. Parrott the 2nd Mate of the Scammel having an advantageous offer in the Command of a Ship has risigned his place in the Scammel.… I was obliged to acquiesce in this resignation which is rendered the more inconvenient by the Scarcity of young men Suitable for the Station of 1st. Mate to which I recommended Mr Parrott.… I would propose for your consideration & direction the temporary appointment of such persons as may appear the most suitable.…”
